Judge Smith held said section unconstitutional for two reasons: First: That it is : obnoxious to the constitutional requirement that no person shall be deprived of property without due process of law (U. S. const. 5th and 14th amendments and 111. const, art. 2, see. 2), the necessary effect of the statute, if sustained, being to authorize a personal judgment without personal service, and ■ Second: That it is invalid as discriminating against citizens of other states, thereby violating the 14th amendment to the federal constitution and also clause I, see. 2, art. 4 of the federal constitution. Note. The same conclusion was reached by Judge John H. Hume of the municipal court in Jones v. Auditorium Theater Co. (decided 1908, unreported). — Ed.